MEMORANDUM OPINION


No. 04-04-00787-CR

Tommie Lee DOTRAY,
Appellant

v.

The STATE of Texas,
Appellee

From the 175th Judicial District Court, Bexar County, Texas
Trial Court No. 2003-CR-8361
Honorable Mary Román, Judge Presiding

PER CURIAM
 
Sitting:            Alma L. López, Chief Justice
Catherine Stone, Justice
Sarah B. Duncan, Justice
 
Delivered and Filed:   March 9, 2005

DISMISSED
            Appellant has filed a motion to dismiss this appeal by withdrawing his notice of appeal.  The
motion is granted, and this appeal is dismissed.  See Tex. R. App. P. 42.2(a).
 
                                                                                    PER CURIAM
DO NOT PUBLISH